DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“compiling logic to compile the digitized input…” (claim 1); and
“insertion logic to insert interstitial 3D scene data…” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 12, 14, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable overMedasani et al. (US 9,129,158, referred to herein as “Medasani”) in view of Khan et al. (“Intelligent reversible watermarking and authentication: Hiding depth map information for 3D cameras,” Information Sciences 216 (2012) 155-175, referred to herein as “Khan”).

Regarding claim 1, Medasani discloses: A digital video camera (Medasani: Fig. 1, disclosing a smart camera), comprising: 
an analog picture element (Medasani: Fig. 6, column 20, lines 3-24, disclosing analog video input);
 an analog-to-digital converter (ADC) to digitize input from the analog picture element (Medasani: Fig. 6, column 20, lines 3-24, disclosing an analog-to-digital converter (ADC) camera module to digitize analog video input); 
[…]
compiling logic to compile the digitized input into a video stream (Medasani: Fig. 7, column 20, lines 43-47, disclosing that input video may be conditioned into digital video streams).
[…]

a three-dimensional (3D) scanner and insertion logic to insert interstitial 3D scene data into the video stream.
	However, Khan discloses:
a three-dimensional (3D) scanner (Khan: page 157, section 2, second paragraph, disclosing use of 3D cameras for active depth sensing via techniques such as time of flight, stereo light, triangulation light, or projected laser light) and insertion logic to insert interstitial 3D scene data into the video stream (Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map; page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking; page 165, section 3.5, disclosing use of the depth map to authenticate image data).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the interstitial 3D scene data of Khan in the digital video camera of Medasani.
	One would have been motivated to modify Medasani in this manner in order to better ensure the security of digital content (Khan: page 155, abstract, section 1).

Regarding claim 2, Medasani and Khan disclose: The digital video camera of claim 1, further comprising a security module to assign an electronic digital signature to the video stream (Medasani: Fig. 1, column 10, lines 57-61, disclosing use of a digital signature).

Regarding claim 10, Medasani and Khan disclose: The digital video camera of claim 1, wherein the insertion logic is to insert interstitial 3D scene information every nth video frame, wherein n > 1 (Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map; page 163, section 3.3, disclosing .
	The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

Regarding claim 11, Medasani and Khan disclose: The digital video camera of claim 10, wherein n is a whole number (Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map; page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking; page 156, third paragraph, disclosing applications in videos involving multiple frames—e.g., including frames of a whole number).
	The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

Regarding claim 12, Medasani and Khan disclose: The digital video camera of claim 1, wherein the insertion logic is to insert interstitial 3D scene information at regular time intervals (Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map; page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking; page 156, third paragraph, disclosing applications in videos involving multiple frames—e.g., temporally divided).
	The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

Regarding claim 14, Medasani and Khan disclose: A video analyzer to detect deep fake videos, comprising: 
a hardware platform comprising a processor and a memory (Medasani: Fig. 8, column 21, lines 39-65, disclosing a hardware platform and associated processor and memory components); and 
a validation engine comprising instructions encoded within the memory to instruct the processor to (Medasani: column 21, lines 39-45, disclosing use of computer executable instructions): 
receive a video for analysis (Medasani: Fig. 7, column 20, lines 43-47, disclosing that input video may be conditioned into digital video streams—e.g., and provided for analysis), the video including a cryptographic signature (Medasani: Fig. 1, column 10, lines 57-61, disclosing use of a digital signature); 
validate the cryptographic signature (Medasani: column 12, lines 56-58, disclosing validation of video components); 
identify three-dimensional (3D) scene data encoded within the video (Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map; page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking); and 
assign the video a reputation for authenticity according to the 3D scene data (Khan: page 165, section 3.5, disclosing use of the depth map to authenticate image data).
The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

	Regarding claim 15, Medasani and Khan disclose: The video analyzer of claim 14, wherein the 3D scene data are interstitial 3D scene data (Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map; page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking).
The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

	Regarding claim 16, Medasani and Khan disclose: The video analyzer of claim 14, wherein the instructions are to assign the video a suspicious reputation if validating the cryptographic signature fails (Khan: pages 165-166, section 3.5, disclosing an authentication process that may conclude that a watermarked image has been manipulated; Medasani: column 12, lines 56-58, disclosing validation of video components).
The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

	Regarding claim 18, Medasani and Khan disclose: The video analyzer of claim 14, wherein validating the cryptographic signature comprises computing a model identifier from the cryptographic signature, and determining whether the model identifier has 3D scene data capability (Khan: pages 165-166, section 3.5, disclosing an authentication process that analyzes depth map information—e.g., the 3D scene data—to determine validity).
The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

Regarding claim 19, Medasani and Khan disclose: A computer-implemented method of analyzing a video, comprising: 
separating visible two-dimensional (2D) video of a first data track from interstitial three-dimensional (3D) scene data of a second data track (Medasani: Fig. 7, column 20, lines 43-47, disclosing that input video may be conditioned into digital video streams—e.g., a first track of 2D video data; Khan: page 158, section 3, first paragraph, disclosing generation of a 3D depth map—e.g., 3D scene data of a second track; page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking); 
analyzing the 3D scene data for consistency (Khan: pages 164-165, section 3.4, disclosing extraction of the depth map—e.g., the 3D scene data—for analysis); 
cryptographically validating a digital signature associated with the video (Khan: page 165, section 3.5, disclosing authentication of the depth map information for validation); and 
assigning the video a reputation for authenticity according to the analyzing and the validating (Khan: pages 165-166, section 3.5, disclosing that the depth map may be used to determine that the image has not been attacked by an adversary—e.g., has a reputation for authenticity).
The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

Regarding claim 20, Medasani and Khan disclose: The method of claim 19, further comprising assigning the video a suspicious reputation if validating the cryptographic signature fails (Khan: pages 165-166, section 3.5, disclosing that the depth map may be used to determine that the image has been manipulated—e.g., has a suspicious reputation).
The motivation for combining Medasani and Khan has been discussed in connection with claim 1, above.

Claims 3, 4, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Medasani in view of Khan as applied to claim 2/14 above, and further in view of Hecht (US 8,954,605, referred to herein as “Hecht”).

Regarding claim 3, Medasani and Khan disclose: The digital video camera of claim 2, as discussed above.
wherein the security module comprises a private encryption key.
However, Hecht discloses: wherein the security module comprises a private encryption key (Hecht: column 7, lines 51-59, disclosing use of a private encryption key).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the encryption key of Hecht in the digital video camera of Medasani and Khan.
	One would have been motivated to modify Medasani and Khan in this manner in order to better ensure that media content is only viewed by an intended receiver (Hecht: column 1, lines 13-51).

Regarding claim 4, Medasani, Khan, and Hecht disclose: The digital video camera of claim 3, wherein the private encryption key is hardware encoded (Hecht: column 3, lines 33-35, disclosing encryption—e.g., via the private key; column 27, lines 15-38, disclosing implementation via hardware components).
The motivation for combining Medasani, Khan, and Hecht has been discussed in connection with claim 3, above.

	Regarding claim 5, Medasani, Khan, and Hecht disclose: The digital video camera of claim 2, wherein the security module uses a one-directional cryptographic hash (Hecht: column 10, lines 18-34, disclosing use of a one-directional cryptographic hash).
The motivation for combining Medasani, Khan, and Hecht has been discussed in connection with claim 3, above.

claim 17, Medasani, Khan, and Hecht disclose: The video analyzer of claim 14, wherein validating the cryptographic signature comprises querying a trusted third-party signature authority (Hecht: Fig. 1, column 6, lines 53-67 and column 7, lines 1-10, disclosing a network with a sender device, recipient device, and a secure server and associated secure data base used for querying signature authority).
The motivation for combining Medasani, Khan, and Hecht has been discussed in connection with claim 3, above.

Claims 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Medasani in view of Khan as applied to claim 1/2 above, and further in view of Cocchi et al. (US 2019/0222878, referred to herein as “Cocchi”).

Regarding claim 6, Medasani and Kahn disclose: The digital video camera of claim 2, as discussed above.
Medasani and Khan do not explicitly disclose: wherein the security module is to encode a manufacturer identifier into the electronic digital signature.
However, Cocchi discloses: wherein the security module is to encode a manufacturer identifier into the electronic digital signature (Cocchi: paragraph [0122], disclosing use of a manufacturer’s ID).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the identifier of Cocchi in the digital video camera of Medasani and Khan.
	One would have been motivated to modify Medasani and Khan in this manner in order to more securely ensure conditional access to various types of data (Cocchi: paragraph [0006]).	

	Regarding claim 7, Medasani, Khan, and Cocchi disclose: The digital video camera of claim 2, wherein the security module is to encode a model identifier into the electronic digital signature (Cocchi: paragraph [0122], disclosing use of an ID that identifies a model number).
	The motivation for combining Medasani, Khan, and Cocchi has been discussed in connection with claim 6, above.

	Regarding claim 8, Medasani, Khan, and Cocchi disclose: The digital video camera of claim 1, wherein the compiling logic is to compress the video stream, including the use of key frames (Cocchi: paragraphs [0230], disclosing use of MPEG encoding—e.g., which involves the use of key frames to compress video).
The motivation for combining Medasani, Khan, and Cocchi has been discussed in connection with claim 6, above.

	Regarding claim 9, Medasani, Khan, and Cocchi disclose: The digital video camera of claim 8, wherein the insertion logic is to insert 3D scene information for each key frame (Khan: page 163, section 3.3, disclosing embedding of the depth in the image signal for purposes of watermarking; Cocchi: paragraphs [0230], disclosing use of MPEG encoding—e.g., which involves the use of key frames to compress video).
The motivation for combining Medasani, Khan, and Cocchi has been discussed in connection with claim 6, above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Medasani in view of Khan as applied to claim 12 above, and further in view of van Vuuren et al. (US 2020/0126283, referred to herein as “Vuuren”).

Regarding claim 13, Medasani and Khan disclose: The digital video camera of claim 12, as discussed above.
Medasani and Khan do not explicitly disclose: wherein the interstitial 3D scene information comprises a low-polygon 3D model.
However, Vuuren discloses: wherein the interstitial 3D scene information comprises a low-polygon 3D model (Vuuren: paragraph [0080], disclosing embedding of depth information in the form of a polygon 3D model).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the 3D model of Vuuren in the digital video camera of Medasani and Khan.
One would have been motivated to modify Medasani and Khan in this manner in order to better model 3D scenes such as faces (Vuuren: paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484